Citation Nr: 0730042	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-22 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The veteran had originally 
requested a hearing before the Board, but subsequently 
withdrew his hearing request in a March 2007 statement.

The Board notes the veteran also perfected appeals disputing 
the initial evaluation of his PTSD and entitlement to service 
connection for diabetes mellitus.  The veteran withdrew these 
claims in a March 2007 statement and, therefore, they are not 
addressed here and are considered WITHDRAWN.

The issues of tinnitus, coronary artery disease and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran engaged in combat during his Korean War 
service and was exposed to acoustic noise trauma.

2.  The veteran currently has bilateral hearing loss, but 
there is no competent evidence that shows a causal link 
between his current bilateral hearing loss disability and any 
incident of service to include acoustic trauma.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154 and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in January 2002.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2007).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the veteran's hearing loss 
is 2001, nearly five decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his current hearing loss is the result of 
military noise exposure in combat, and further alleges he has 
no other post-military noise exposure to account for his 
current hearing loss.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current hearing difficulty and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

In this case, the Board concedes the veteran's exposure to 
excessive noise while in combat in Korea.  However, the 
evidence must still establish by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999).  In this case, for reasons to be 
discussed, such competent medical nexus evidence is lacking.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's military records are silent as to any 
treatments, complaints or diagnoses of any hearing 
conditions.  The veteran's separation examination, moreover, 
indicates a 15/15 normal whisper hearing test.  As explained 
above, the Board accepts the veteran's statements regarding 
in-service noise exposure as credible, but despite the 
exposure, there are no medical records at all indicative of 
hearing loss until 2001, nearly five decades after the 
veteran's separation from the military.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current bilateral 
hearing loss is related to his in-service noise exposure or 
any other remote incident in service.  The Board concludes it 
is not. 

Again, after service, there is no medical evidence suggesting 
any complaints, treatments or diagnoses of any hearing loss 
until 2001, nearly fifty years later.  Both private and VA 
outpatient treatment records are indicative of mild to 
moderate bilateral sensorineural hearing loss with fair 
speech discrimination scores.  

The veteran's private doctor, Dr. Druck, submitted a July 
2002 statement indicating as follows:

[The veteran] was found to have a moderate degree 
of sensorineural hearing loss with a significant 
drop in the high frequencies in both ears, 
although the left was much worse than the right.  
The pattern of loss is most consistent with noise 
exposure, which he states he sustained when he was 
younger and worked in the military.  He has had no 
other history of significant noise exposure in his 
life.

In contrast, the veteran was afforded a VA audiological 
examination in July 2003.  The examiner diagnosed the veteran 
with moderate to severe high frequency sensorineural hearing 
loss, left greater than the right.  The examiner indicated 
the veteran's in-service noise exposure as described above as 
well as post-service noise exposure, to include 30 years 
working as a policeman.  In regard to likely etiology for the 
rendered diagnoses, the examiner opined as follows: 

The vet[eran]'s statement that h[e][] only first 
noticed his loss almost 30 years after discharge 
is the determining factor in this.  This examiner 
finds that this makes it less likely than not 
that the loss noted is due to the military duty 
he experienced.  Given the vet[eran]'s statement 
of 30 years of police work, it also presents a 
very plausible explanation of further noise 
exposure that ha[s][] caused the loss.

The Board finds the examiner's opinion compelling.  The 
reasons and bases for the conclusion are stated completely 
and thoroughly.  The conclusions are based on specific 
clinical tests and findings, and a complete review of the 
claims file, including the veteran's description of his in-
service and post-service exposure to noise. 

It is noteworthy that the veteran contends he always wore 
hearing protection when working with firearms as a policeman 
and submitted a statement from his employer indicating the 
same.  The examiner, however, in rendering his opinion, noted 
the veteran always wore hearing protection as a policeman.

Also compelling, no medical provider has ever definitively 
linked the veteran's hearing loss to any remote incident of 
service or otherwise conflicted with the VA examiner's 
findings.  

That is, although favorable at first glance, Dr. Druck's July 
2002 statement is inconclusive and based on incorrect factual 
premises.  That is, Dr. Druck indicates the veteran's pattern 
of hearing loss is most consistent with noise exposure, 
"which [the veteran] states he sustained when he was younger 
and worked in the military."  In other words, Dr. Druck is 
merely indicating the veteran's claim of nexus and not his 
own.  Dr. Druck clearly did not review any in-service or 
post-service medical records, but rather relies on the 
veteran's account of historical events.  A medical opinion 
that is speculative or inclusive is not probative.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Dr. Druck goes on to state that aside from his military 
career, the veteran "...has had no other history of 
significant noise exposure in his life."  Clearly, Dr. Druck 
is relying on incorrect factual premises in rendering his 
opinion.  As explained above, the veteran worked as a police 
officer for 30 years after service and although he claims to 
have worn ear protection around firearms, he clearly was 
still exposed to significant post-military noise trauma.  
Again, it is clear that Dr. Druck's statements are based on 
the veteran's own rendition of history rather than any review 
of past medical records.  A medical opinion based on 
incorrect factual premise is not probative and may not 
support a grant of service connection.  Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).

In contrast, the VA examiner considered the veteran's combat 
exposure, post-service occupation and the veteran's 
contention that he always wore hearing protection as a police 
officer in rendering his opinion.  The VA examiner, moreover, 
reviewed the veteran's in-service and post-service private 
and VA treatment records.  For these reasons, the Board finds 
the VA examiner's opinion far more probative than Dr. Druck's 
statement. 

The Board has considered the statements of the veteran and 
friends and family stating he suffered with hearing problems 
while in the military and thereafter.  In accordance with the 
recent decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Indeed, the Board finds the veteran's 
recollections of his military experience and noise exposure 
credible and consistent with the objective evidence on file. 

However, the veteran's claim fails not because he did not 
seek treatment or file a claim early enough, but based upon 
the lack of medical nexus associating his in-service noise 
exposure to a current disability.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  In other words, even 
accepting the veteran's allegations, the most probative 
medical evidence discounts a link between the veteran's 
current hearing loss problems and service.  While one medical 
professional suggested a link between current bilateral 
hearing loss and service, it appears that such opinion was 
based on an inaccurate factual premise of no post-service 
noise exposure as has been discussed, above.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


 
ORDER

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability is denied.


REMAND

The Veteran Claims Assistance Act of 2000 (VCAA), in part, 
requires the VA to adequately identify the evidence necessary 
to substantiate the claim, the evidence presently of record, 
and the veteran's and VA's respective responsibilities in 
development of evidence. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 

Here, although January 2002 and October 2003 letters sent to 
the veteran correctly identified his heart condition and 
hypertension claims respectively, neither letter advised the 
veteran of the laws and regulations specific to establishing 
service connection claimed as secondary to a service-
connected condition. 

Similarly, in March 2007, the veteran was sent for the first 
time a letter identifying his tinnitus claim and advising him 
of the laws and regulations specific to establishing service 
connection.  This letter, however, was not followed with a 
subsequent readjudication.  

The veteran is entitled to a letter adequately identifying 
the evidence necessary to substantiate all his claims, 
including his secondary service connection claims, followed 
by a subsequent readjudication.  Corrective action is 
required. 

The veteran claims that his current coronary artery disease 
and hypertension were either caused by or aggravated by his 
PTSD.  In support of his claim, the veteran submitted medical 
records showing extensive cardiovascular treatment and 
various statements proffered by private physicians.  Most 
significantly, Dr. Tucker opined in September 2003 and again 
in April 2006 that the veteran's PTSD "...led and contributed 
to his hypertension, his coronary artery disease, his 
coronary artery bypass surgery and his diabetes."  Dr. 
Tucker attached medical literature to his statement in 
support thereof, but did not indicate whether he reviewed the 
veteran's service medical records.  

Also significant, VA treatment records are indicative of 
continuous psychiatric treatment for the veteran's PTSD.  One 
VA staff psychiatrist opined in a July 2004 treatment record 
that the veteran's "...cardiovascular disease has been and is 
aggravated by his active symptoms of PTSD."

The veteran was afforded a VA examination in February 2005 by 
a nurse practitioner who opined, in relevant part, as 
follows:

The veteran's heart disease is less likely as not 
0 to 49% chance secondary to the veteran's PTSD 
nor is it aggravated by the PTSD.  There is no 
known research available to document any causal 
relationship between hypertension, coronary artery 
disease and PTSD.

The Board finds the medical evidence currently insufficient 
to render a decision and thus a new VA examination is 
required.  Given the conflicting medical opinions rendered by 
different medical professionals with differing credentials 
and information available at the time, the veteran should be 
afforded a VA examination with a specialized cardiologist to 
resolve the conflicting medical evidence. 

The RO should also take this opportunity to obtain any recent 
VA treatment records from December 2004 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claims of service 
connection for tinnitus, coronary artery 
disease, claimed as secondary to PTSD, and 
hypertension, claimed as secondary to 
PTSD.  In particular, the veteran should 
be informed of how to establish his claim 
of secondary service connection under 
38 C.F.R. § 3.310.

2.  Obtain the veteran's medical records 
from the VA Medical Center in St. Louis, 
Missouri from December 2004 to the present 
regarding tinnitus, coronary artery 
disease and hypertension.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above is complete and the 
records are obtained, to the extent 
available, schedule the veteran for a 
cardiovascular VA examination with a 
cardiologist for his claimed conditions of 
coronary artery disease and hypertension, 
both claimed as secondary to his PTSD.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
that any current cardiovascular condition 
found was caused or aggravated by the 
veteran's service-connected PTSD.  
Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving all 
conflicting medical evidence, especially 
statements rendered by Dr. Tucker, the VA 
psychiatrist and the February 2005 VA 
examiner. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2007).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


